Title: To Benjamin Franklin from John and Elizabeth Croker: Deed, 12 October 1745
From: Croker, John,Croker, Elizabeth
To: Franklin, Benjamin


October 12, 1745
Abstract: John Croker of Staten Island, N.Y., yeoman, and Elizabeth his wife grant to Benjamin Franklin forever, for £60 proclamation money, their undivided half of a messuage and lot on the south side of High Street, Philadelphia, 16½ ft. in breadth and 306 ft. in length, bounded north by High Street, east by a lot late of William Boulding deceased, south by the ends of Chestnut Street lots, and west by a messuage and lot now or late of John Read, together with all buildings, outhouses, improvements, and appurtenances thereto belonging, and all estate, title, interest, and possession therein claimed by the Crokers. They covenant their right to make this conveyance and he warrants a clear title. Signed by John Croker and Elizabeth Croker; witnessed by George Spencer and Lanc[aste]r Green, who appeared November 12, 1745, before Samuel Hasell, justice of the peace, and swore to having seen the grantors sign, seal, and deliver the indenture and to having subscribed as witnesses. Recorded, February 21, 1757.
